Citation Nr: 0512795	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include emphysema and chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a lung disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was scheduled for a video conference hearing 
before the Board on May 3, 2005, before the undersigned.  
Prior to the hearing, the veteran's representative stated 
that she had not been given an opportunity to review the 
veteran's claims file before the file was transferred to the 
Board, and she requested that she be given that opportunity 
before representing the veteran at a hearing.  The Board 
finds that in fairness to the veteran and his representative, 
the Board must postpone the hearing and remand the veteran's 
claim to allow the representative an opportunity to review 
the veteran's claims file.

Accordingly, the case is hereby REMANDED for the following 
action: 

Schedule the veteran for a video 
conference hearing before the Board, and 
allow the veteran's representative an 
opportunity to review the claims file 
prior to the scheduled hearing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




